Exhibit 10.7

NON-COMPETE AGREEMENT

THIS NON-COMPETE AGREEMENT (this Agreement), is dated as of June 1, 2018 (the
Effective Date), by and between Covia Holdings Corporation, a Delaware
corporation (Covia) and SCR-Sibelco NV, a Belgian public company (Sibelco).
Covia and Sibelco are sometimes referred to herein collectively as the Parties
and individually as a Party. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the Merger Agreement
(as defined below).

WHEREAS, Sibelco, Covia, Bison Merger Sub, Inc., a Delaware corporation and
wholly-owned subsidiary of Covia (Merger Sub), Bison Merger Sub I, LLC (Merger
Sub LLC), a Delaware limited liability company and wholly-owned subsidiary of
Covia, and Fairmount Santrol Holdings, Inc., a Delaware corporation (Fairmount),
have entered into an Agreement and Plan of Merger, dated as of December 11, 2017
(the Merger Agreement), providing for, among other things and subject to the
terms and conditions of the Merger Agreement: (i) the merger of Merger Sub with
and into Fairmount (the Merger), with Fairmount surviving the Merger as a
wholly-owned subsidiary of Covia; and (ii) a further merger of Fairmount with
and into Merger Sub LLC (the Second Merger and, together with the Merger, the
Mergers), with Merger Sub LLC surviving the Second Merger as a wholly-owned
subsidiary of Covia.

WHEREAS, on or about the date hereof, Covia and Sibelco (or certain of their
controlled Affiliates) will enter into the Distribution Agreement and the Agency
Agreement.

WHEREAS, in connection with, and as an inducement to the willingness of the
Parties to consummate, the Mergers and consistent with the Merger Agreement, the
Parties wish to enter into this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements set forth in
this Agreement and for other good and valuable consideration, the receipt,
sufficiency and adequacy of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE I

ACTIVITIES

Section 1.1 Covia/Fairmount Activities

 

(a) The Parties each agree that Covia and its controlled Affiliates may:

 

  (i) sell, market or distribute: (A) silica sand, calcium carbonate, lime,
feldspathics, clay (including ball clay and kaolin), nepheline, coated
materials, phenolic resins and coated materials, and Black Lab materials and
services, or other energy focused minerals (including API Barite and API
Bentonite) (the Covia/Fairmount Products); (B) recycled materials (other than
recycled glass or as otherwise agreed between the parties); or (C) any product
that is not a Covia/Fairmount Product ((B) and (C) being the Sibelco Products)
to customers in the energy, foundry, glass, construction and building, sports
and recreation, retail and DIY, biomass, ceramics, chemicals and agriculture
industries (the Covia/Fairmount Markets) in any of the United States of America
and its overseas territories, Canada or Mexico (the Covia/Fairmount
Territories);



--------------------------------------------------------------------------------

  (ii) sell, market or distribute the Covia/Fairmount Products to customers in
the energy market anywhere in the world;

 

  (iii) sell, market or distribute silica sand and coated silica sand to
customers in the water treatment market in the Covia/Fairmount Territories;

 

  (iv) sell, market or distribute the Covia /Fairmount Products for foundry
applications outside of the Covia/Fairmount Territories to customers that were
foundry customers of Fairmount at the Effective Time;

 

  (v) sell, market, distribute or produce coated products to or for customers in
the energy market anywhere in the world;

 

  (vi) sell, market or distribute Black Lab products in existing markets as of
the Effective Time; and

 

  (vii) produce any Covia/Fairmount Products in any of the Covia/Fairmount
Territories.

 

(b) For so long as Sibelco, together with its controlled Affiliates, owns more
than 50% of the issued and outstanding shares of common stock of Covia (the
Restricted Period), and except as provided in Article II, Covia will not, and
will cause its controlled Affiliates not to, directly or indirectly, whether as
principal, partner, officer, director, stockholder or otherwise, alone or in
association with any other person, own, manage, operate, control, participate
in, acquire (or have the right to acquire) voting securities of, perform
services for, or otherwise carry on, any business involved with any activities
other than those set out in Section 1.1(a) above; provided, however, that
nothing in this Section 1.1(b) shall be deemed to limit in any way the
activities of Covia or its controlled Affiliates pursuant to, and in accordance
with, the Distribution Agreement or the Agency Agreement (each as may be amended
and/or restated from time to time), or any joint venture, joint development or
other agreement entered into following the date hereof between Sibelco (or a
controlled Affiliate thereof), on the one hand, and Covia (or a controlled
Affiliate thereof), on the other hand.

Section 1.2 Sibelco Activities

 

(a) The Parties each agree that Sibelco and its controlled Affiliates may:

 

  (i) sell, market or distribute the Covia/Fairmount Products or Sibelco
Products to customers in the Covia/Fairmount Markets (other than the energy
market) anywhere outside of the Covia/Fairmount Territories;

 

  (ii) sell, market or distribute the Covia/Fairmount Products or Sibelco
Products or provide any services to customers in markets other than the
Covia/Fairmount Markets anywhere in the world;

 

  (iii) produce the Covia/Fairmount Products (other than coated products for
energy markets) anywhere outside of the Covia/Fairmount Territories, except for
raw frac sand in any jurisdiction where Covia or its controlled Affiliates
engaged in an acquisition or investment opportunity for raw frac sand with
respect to which Sibelco and its controlled Affiliates failed to exercise their
ROFO Opportunity in accordance with Article II(c); and

 

2|8



--------------------------------------------------------------------------------

  (iv) produce the Sibelco Products or provide any services anywhere in the
world.

 

(b) During the Restricted Period, and except as provided in Article II, Sibelco
will not, and will cause its controlled Affiliates (other than Covia and its
controlled Affiliates) not to, directly or indirectly, whether as principal,
partner, officer, director, stockholder or otherwise, alone or in association
with any other person, own, manage, operate, control, participate in, acquire
(or have the right to acquire) voting securities of, perform services for, or
otherwise carry on, any business involved with any activities other than those
set out in Section 1.2(a) above provided, however, that nothing in this
Section 1.2 shall be deemed to limit in any way the activities of Sibelco or its
controlled Affiliates pursuant to, and in accordance with, the Distribution
Agreement or the Agency Agreement (each as may be amended and/or restated from
time to time), or any joint venture, joint development or other agreement
entered into following the date hereof between Sibelco (or a controlled
Affiliate thereof), on the one hand, and Covia (or a controlled Affiliate
thereof), on the other hand.

Section 1.3 Reasonableness of Restrictions

 

(a) The Parties each acknowledge and agree that the covenants contained in this
Article I are a material and substantial part of the transactions contemplated
by the Mergers and are entered into in connection with, and as an inducement to,
the willingness of the Parties to consummate the Mergers and enter into the
Distribution Agreement and the Agency Agreement.

 

(b) The Parties acknowledge and agree that the terms of the covenants in this
Article I are fair and reasonable in light of the furtherance of the Mergers and
the transactions contemplated by the Distribution Agreement and the Agency
Agreement.

 

(c) In the event that any of the covenants contained in this Article I shall be
determined by any court of competent jurisdiction to be unenforceable for any
reason whatsoever, then any such provision or provisions shall not be deemed
void, and the Parties hereto agree that said limits may be modified by the court
and that said covenant(s) contained in this Article I will be amended in
accordance with said modification, it being specifically agreed by the Parties
that it is their continuing desire that these covenants be enforced to the full
extent of their terms and conditions or if a court finds the scope of the
covenant(s) unenforceable, the court should redefine the covenant(s) so as to
comply with Applicable Law.

ARTICLE II

CORPORATE OPPORTUNITIES; RIGHT OF FIRST OFFER

 

(a) The Parties each agree that Covia and its controlled Affiliates may pursue
acquisitions or investment opportunities with respect to the production of:

 

  (i) Covia/Fairmount Products in the Covia/Fairmount Territories,

 

  (ii) coated products for customers in the energy market outside of the
Covia/Fairmount Territories,

 

  (iii) subject to paragraph (c) below, raw frac sand outside of the
Covia/Fairmount Territories, and

 

3|8



--------------------------------------------------------------------------------

  (iv) subject to paragraph (c) below, any mineral that is not a Covia/Fairmount
Product in the Covia/Fairmount Territories.

 

(b) The Parties each acknowledge and agree that Sibelco and its controlled
Affiliates may pursue any acquisitions or investment opportunities except for
those referred to in paragraph (a)(i) and (ii) above.

 

(c) If, during the Restricted Period, Covia or any of its controlled Affiliates
wishes to pursue any acquisition or investment opportunity with respect to the
production of: (i) raw frac sand outside of the Covia/Fairmount Territories, or
(ii) any mineral that is not a Covia/Fairmount Product in the Covia/Fairmount
Territories (each a ROFO Opportunity), Covia will first serve a written notice
(an Opportunity Notice) on Sibelco offering Sibelco (or a controlled Affiliate
thereof) the right to pursue such ROFO Opportunity. The offer set out in an
Opportunity Notice will remain open for acceptance by Sibelco for a period of 30
Business Days following service of such notice.

 

(d) Covia (or a controlled Affiliate thereof) may not pursue a ROFO Opportunity
unless Covia has served an Opportunity Notice on Sibelco in accordance with
Article II(c) and Sibelco has elected in writing not to pursue such ROFO
Opportunity as set out in the applicable Opportunity Notice.

ARTICLE III

MISCELLANEOUS

Section 3.1 Termination of this Agreement

This Agreement, and all obligations, terms and conditions contained herein,
shall automatically terminate without any further action required by any Party
upon either (i) the termination of the Merger Agreement in accordance with its
terms, or (ii) Sibelco, together with its controlled Affiliates, ceasing to own
more than 50% of the issued and outstanding shares of common stock of Covia. In
addition to the foregoing, this Agreement may be terminated at any time by
written consent of the Parties.

Section 3.2 Effect of Termination

In the event of termination of this Agreement pursuant to Section 3.1, this
Agreement shall become void and of no effect with no liability on the part of
any Party; provided, however, no such termination shall relieve any Party from
any liability for any breach of this Agreement occurring prior to such
termination and the provisions of this Article III, shall survive any such
termination. Notwithstanding the foregoing, termination of this Agreement shall
not prevent any Party from seeking any remedies (at law or in equity) against
the other Party for that Party’s breach of any of the terms of this Agreement
prior to the date of termination.

Section 3.3 Entire Agreement; Assignment.

This Agreement (together with the Merger Agreement, the Distribution Agreement
and the Agency Agreement, to the extent referred to in this Agreement) and any
documents delivered by the Parties in connection herewith constitute the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any person
other than the

 

4|8



--------------------------------------------------------------------------------

Parties any rights or remedies hereunder. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any Party
without the prior written consent of the other Party, and any such assignment
without such prior written consent shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the Parties and their respective permitted successors
and assigns.

Section 3.4 Amendments and Waivers

This Agreement may only be amended or waived if, and only if, such amendment or
waiver is in writing and signed, in the case of an amendment, by each Party, or
in the case of a waiver, by the Party against whom the waiver is to be
effective. No failure or delay by Sibelco or Covia in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any other right
hereunder.

Section 3.5 Notices

All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be deemed given if delivered personally,
or, if confirmed, faxed or emailed, or sent by overnight courier (providing
proof of delivery) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

If to Sibelco:

SCR-Sibelco NV

Plantin en Moretuslei 1a, 2018 Antwerp

Belgium

Attention: Laurence Boens, Group Legal Counsel

Facsimile: +32 3 223 67 00

with a copy to:

Freshfields Bruckhaus Deringer US LLP

601 Lexington Avenue

New York, NY 10022

United States of America

Attention: Peter D. Lyons, Esq.

Email: peter.lyons@freshfields.com

Attention: Omar Pringle, Esq.

Email: omar.pringle@freshfields.com

Facsimile: +1 (212) 277 4001

If to Covia:

Covia Holdings Corporation

258 Elm Street,

New Canaan, CT 06840

United States of America

Attention: General Counsel

Facsimile: +1 (203) 966-1977

 

5|8



--------------------------------------------------------------------------------

with a copy to:

Freshfields Bruckhaus Deringer US LLP

601 Lexington Avenue

New York, NY 10022

United States of America

Attention: Peter D. Lyons, Esq.

Email: peter.lyons@freshfields.com

Attention: Omar Pringle, Esq.

Email: omar.pringle@freshfields.com

Facsimile: +1 (212) 277 4001

Section 3.6 Governing Law; Jurisdiction; Waiver of Jury Trial

 

(a) This Agreement and all Actions (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the actions of
Sibelco or Covia in the negotiation, administration, performance and enforcement
thereof shall be governed by and construed in accordance with the laws of the
State of Delaware, regardless of the laws that might otherwise govern under any
applicable principles of conflicts of laws thereof.

 

(b) In any Action between the Parties arising out of or relating to this
Agreement or any of the transactions contemplated hereby, each of the Parties
(i) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the Court of Chancery of the State of Delaware in and
for New Castle County, Delaware or any federal court sitting in the State of
Delaware; (ii) agrees that it will not attempt to deny or defeat such
jurisdiction by motion or other request for leave from such court; and
(iii) agrees that it will not bring any such action in any court other than the
Court of Chancery for the State of Delaware in and for New Castle County,
Delaware, or any federal court sitting in the State of Delaware and appellate
courts thereof. Each Party irrevocably consents to the service of process
outside the territorial jurisdiction of the courts referred to in this
Section 3.6 in any such Action by mailing copies thereof by registered or
certified United States mail, postage prepaid, return receipt requested, to its
address as specified in or pursuant to Section 3.5. However, the foregoing shall
not limit the right of a Party to effect service of process on the other party
by any other legally available method.

 

(c) EACH OF COVIA AND SIBELCO WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

Section 3.7 Specific Performance

The Parties acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached, and that
monetary damages, even if available, would not be an adequate remedy therefor.
It is accordingly agreed that the Parties shall be entitled to an

 

6|8



--------------------------------------------------------------------------------

injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the performance of terms and provisions of this Agreement in any
court referred to in Section 3.6 above, without proof of actual damages (and
each Party hereby waives any requirement for the securing or posting of any bond
in connection with such remedy), this being in addition to any other remedy to
which they are entitled at law or in equity. The Parties further agree not to
assert that a remedy of specific enforcement is unenforceable, invalid, contrary
to law or inequitable for any reason, nor to assert that a remedy of monetary
damages would provide an adequate remedy for any such breach.

Section 3.8 Counterparts; Effectiveness

This Agreement may be executed in two or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each Party and delivered (including by
electronic transmission) to the Parties.

Section 3.9 Headings

The headings, table of contents and index of defined terms contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

Section 3.10 Severability

If any term or other provision of this Agreement is held by a court of competent
jurisdiction or other authority to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
and shall in no way be affected, impaired or invalidated.

Section 3.11 Interpretation

When a reference is made in this Agreement to an Article, Section or Exhibit,
such reference shall be to an Article or Section of, or an Exhibit to, this
Agreement, unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “hereto,” “hereby,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The term “or” is not exclusive. The word “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other thing extends,
and such phrase shall not mean simply “if.” All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, unless otherwise specifically indicated.
References to a person are also to its permitted successors and assigns. Unless
otherwise specifically indicated, all references to dollars and $ will be deemed
references to the lawful money of the United States of America.

[Remainder of page intentionally left blank]

 

7|8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the Effective Date.

 

COVIA COVIA HOLDINGS CORPORATION By:  

/s/ Campbell Jones

Name:   Campbell Jones Title:  

Executive Vice President and

Chief Operating Officer

SIBELCO SCR-SIBELCO NV By:  

/s/ Kurt Decat

Name:   Kurt Decat Title:   Member of Executive Committee SCR-SIBELCO NV By:  

/s/ Laurence Boens

Name:   Laurence Boens Title:   Member of Executive Committee

Signature Page to Non-Compete Agreement